Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 21 July 2020, has been entered and the Remarks therein, filed 18 December 2020, are fully considered here.
It is noted that references have been added for evidentiary purposes in the Response to Arguments section. Therefore, this action is a Final Office action, not necessitated by Applicants' amendment, received 18 December 2020 (see MPEP 2144.03(D)).

Status of Claims
Claims 1, 2, 4, 5, 9-13, 15, 16, 20-22, 27, 32 and 33 are pending.
Claims 15, 16 and 32 are withdrawn from consideration.
	Claims 1, 2, 4, 5, 9-13, 20-22, 27 and 33 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2015/081042, 12/22/2015.  Acknowledgment is made of applicant’s 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 4, 5, 9, 10, 13, 20-22 and 27 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 21 July 2020, is withdrawn in view of Applicants’ amendment received 18 December 2020, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

  The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 9-13, 20-22, 27 and 33 are rejected under 35 U.S.C. §103 as being unpatentable over Dill et al. ((2009) Am. Heart J. 157(3): 541-547) in view of Hare et al. ((2009) J. Am. Coll. Cardiol. 54(24): 2277-2286) as evidenced by Lin et al. ((2011) Stem Cells Devel. 20(10): 1747-1752), and in view of Psaltis et al. ((2010) J. Cell. Physiol. 223: 530-540).
[All references cited in the Non-Final Office Action mailed 21 July 2020.] 

Dill et al. addresses some of the limitations of claim 1, and the limitations of claims 2, 4, 5, 10, 11, 12, 13 and 27.
Regarding claims 1, 2, 4, 5 and 10, Dill et al. shows that intracoronary administration of bone marrow-derived progenitor cells (BMC) improved left ventricular function in patients with impaired left ventricular function after ST-segment elevation 
Table III shows the baseline level of left ventricular end systolic volume (ESV = LVESV) of patients enrolled in the study. The table shows that the ESV, in ml, of patients with a median ejection fraction (EF) of less than 48.9% had an elevated LVESV of 86.4 ml ± 21.2ml and 90.8ml ± 20.9ml (pg. 545, Table III, column 1 “Baseline”, entry# 3 “ESV, ml” [Claims 1 and 4] [having an elevated left ventricular end systolic volume (LVESV) of greater than 100ml] [Claim 5] [the subject has an LVESV of greater than 110 mL]).
Regarding claim 11, Table III shows the baseline level of left ventricular ejection fraction (EF = LVEF) of patients enrolled in the study. The table shows that patients had an EF, in %, of 38.8% ± 6.0% and 40.1% ± 5.8% (pg. 545, Table III, column 1 “Baseline”, entry# 1 “EF,%”).
Regarding claim 12, Table 1 shows that the majority of the patients enrolled in the study had hypertension, coronary artery disease and an infarct-related vessel (pg. 543, column 2, Table 1, “Risk Factors”, entry# 1; “CAD”, and “Infarct-related vessel” [hypertension, cardiomyopathy]).
Regarding claims 13 and 27, the patients in the study were assessed for left ventricular EF by angiography at baseline, which showed that the patients had a clinical end point prognosis, such as death, reinfarction or rehospitalization for heart failure, after hospital discharge, and had an EF below the median at baseline (mean 39% ± 8.0% in those patients) (pg. 546, column 2, lines 2-8). Bone marrow aspirations were 

Dill et al. does not show: 1) mesenchymal lineage precursor cells [Claim 1]; 2) precursor cells expressing STRO-1+ and STRO-3+ [Claim 1]; 3) cells are administered to the subject by a catheter-based system [Claim 9]; 4) administering about 1.5x108 cells to the subject in a single or in multiple doses [Claim 20]; 5) the population of cells are administered in composition with a pharmaceutically acceptable carrier and/or excipient [Claim 21]; 6) the population of cells have been expanded in culture prior to administration [Claim 22]; and 7) the MPCs are STRO-1bright cells [Claim 33].

Hare et al. as evidenced by Lin et al. addresses some of the limitations of claim 1, and the limitations of claims 9, 20, 21 and 22.
Regarding claim 1, Hare et al. shows a safety study of adult mesenchymal stem cells (MSCs) to treat myocardial infarction, which shows efficacy data for allogeneic bone marrow-derived human mesenchymal stem cells (hMSCs) (pg. 2277, Background and Conclusions [Claim 1] [mesenchymal stem cells, mesenchymal lineage precursor] [nexus to Dill et al.] [bone marrow-derived cells, treat heart failure]).
Regarding claim 9, the population of allogeneic hMSCs was delivered as the formulation called Prochymal (pg. 2277, Methods). All patients received a single intravenous infusion of Prochymal or placebo suspension delivered at a rate of 2ml/min. 
Regarding claim 20, the safety and tolerability of Prochymal infusion were evaluated in three placebo-controlled dose escalation cohorts of 0.5, 1.6 and 5.0 x106 hMSCs/kg body weight (pg. 2278, column 2, para. 2). Four patients were classified as obese (pg. 2280, column 1, Table 1).
Regarding claim 21, the infused Prochymal formulation consists of 2.5x106 hMSCs/ml, 1.9% human serum albumin and 3.8% dimethyl sulfoxide in PlasmaLyte A (Baxter) (pg. 2278, column 2, para. 1).
Regarding claim 22, the hMSC preparation under evaluation was referred to as “Provacel”, which is the same investigational agent as Prochymal, a highly purified preparation of ex vivo cultured adults hMSCs (pg. 2278, column 2, para. 1).
In addition, Table 4 shows that the baseline left ventricular end systolic volumes (LVESV) in the hMSC and placebo groups were 95.3 ± 7.1 and 112.6 ± 10.4 ml, respectively (pg. 2283, Table 4, Baseline columns [nexus to Dill et al.] [heart failure due to left ventricular systolic dysfunction, having an elevated LVESV of greater than 100ml, LVESV of greater than 110ml]). Hare et al. further shows the baseline left ventricular ejection fraction (%) in all patients studied, which was 50.4 (46.9-54.0) and 48.7 (44.4-53.1) in the hMSC group and placebo group, respectively. The LVEF (%) in patients with anterior MIs (myocardial infarctions) ranged from 42.0-54.5 (avg. 48.3) and 48.6-57.8 (avg. 53.2) in the hMSC group and placebo group, respectively (pg. 2281, column 2, para. 1 thru pg. 2282, column 1, lines 1-6 and Table 3 [nexus to Dill et al.] [an LVEF 

Hare et al. does not specifically show that mesenchymal stem cells express the STRO-1 marker; i.e., are STRO-1+ [Claims 1 and 33].

Lin et al. teaches that the mesenchymal stem cells, shown by Hare et al.,  inherently express the cell surface marker STRO-1, by way of addressing the limitations of claim 1.
Regarding claim 1, Lin et al. teaches that Stro-1 is the best known mesenchymal stem cell marker (pg. 1747, Abstract). In one study, Stro-1 was found to localize to endothelial cells and perivascular cells of the blood vessel wall in human thymus (pg. 1747, column 2, para. 1).

 Psaltis et al. provides motivation for incorporating a population of mesenchymal lineage precursor cells enriched for STRO-1+ and STRO-3+ and/or STRO-1bright cells into a method for treating heart failure, as shown by Dill et al. and Hare et al., by way of addressing the limitations of claims 1 and 33.
Regarding claims 1 and 33, Psaltis et al. states that the cardiovascular therapeutic potential of mesenchymal stem cells (MSC) is largely mediated by paracrine effects (pg. 530, Abstract). Cellular therapy has emerged as a potential adjunct in the management of ischemic heart disease and congestive heart failure. Of the various cell types that have been investigated, multipotent bright MPC (pg. 530, Abstract). The present study compared the biological and cardiovascular reparative properties of STRO-1-isolated MPC to conventionally-prepared plastic-adherence-isolated MSC (pg. 531, column 1, para. 2). Flow cytometric analysis of subcultured PA-MSC and STRO-1-MPC demonstrated that both populations exhibited expression of typical MSC markers, including alkaline phosphatase (pg. 532, column 2, para. 4).
Further regarding claim 1 with regard to STRO-3+, prospective immunoselection aims to initiate mesenchymal culture at higher purity by speciﬁcally isolating the clonogenic mesenchymal precursors from BM in the absence of other plastic-adherent BM populations, including monocytes/macrophages. To achieve this, a variety of mAb to antigens, including as STRO-1, CD49a/CD29, CD106, CD146, low afﬁnity nerve growth factor-receptor (NGFR), tissue non-speciﬁc alkaline phosphatase (TNSAP, STRO-3), Bright) with other surface markers, such as CD106, CD49a, CD146, or STRO-3, has been shown to greatly increase the cloning efﬁciency of BM MNC (mononuclear cells) (pg. 538, column 1, para. 2). MSC and STRO-1 immunoselected MPC are isolated from normal human BM mononuclear cells (MNC) isolated from normal bone marrow (BM) aspirates (pg. 531, column 1, para. 3).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating chronic heart failure in a subject with left ventricular systolic dysfunction comprising administering a population of bone marrow-derived precursor cells, as shown by Dill et al., by administering bone marrow-derived mesenchymal precursor cells (MPCs) [Claim 1], by administering cells expressing STRO-1+ [Claim 1],  by administering about 1.5x108 cells [Claim 20], by administering the cells in a composition with a pharmaceutically-acceptable carrier and/or excipient [Claim 21], and by expanding the cells in culture prior to administration [Claim 22], as shown by Hare et al. as evidenced by Lin et al., with a reasonable expectation of success, because both Dill et al. and Hare et al. show the administration of bone marrow-derived cells or precursor cells for the same purpose, which is to treat chronic heart failure in a subject with left ventricular systolic dysfunction (MPEP 2143 (I)(A,G)). That is, it would be obvious (and one would be motivated) to substitute the bone marrow-derived precursor cells, shown by Dill et al., with the mesenchymal stem cells (MSCs), shown by Hare et al., (or with MPCs 
One of ordinary skill in the art would have been motivated to have made those modifications, because Hare et al. teaches that hMSCs (human mesenchymal stem cells) (and by extrapolation mesenchymal lineage precursor cells), as an alternative approach to cardiovascular cell therapy have a number of advantages when compared with autologous BMCs (bone marrow cells). First, MSCs can be infused intravenously post-MI (myocardial infarction) due to their ability to home to areas of injury within the myocardium, and second, they may be used as an allogeneic graft as they lack various major histocompatibility complex and costimulatory cell-surface antigens , and secrete anti-inflammatory cytokines. Finally, they represent an enriched population of cells with therapeutic properties, as demonstrated in pre-clinical studies (pg. 2278, column 1, para. 1).
It would have been further obvious to have administering STRO-3+ and/or STRO-1bright cells [Claims 1 and 33], with a reasonable expectation of success, because Psaltis et al. shows that bone marrow mesenchymal precursor cell (BM MPC) isolation can be improved by immunoselection via enriching the recovery of MPCs (pg. 530, Abstract). Psaltis et al. teaches that paracrine responses, with respect to cardiac cell proliferation and migration, and endothelial cell migration, are enhanced in vitro by using supernatant from STRO-1bright cells. In addition, Psaltis et al. teaches that the cloning efficiency of MNC (bone marrow mononuclear cells) (from which STRO-1 immunoselected MPCs are isolated) is increased when a combination of cell markers, such as STRO-1+, STRO-1bright and STRO-3+, are used to isolate said cells (pg. 538, 
One of ordinary skill in the art would have been motivated to have made that modification, because using an immunoselection method for specifically isolating (mesenchymal precursor) cells that have a direct role in improving cardiac function by enhancing cardiac proliferation and migration would improve the therapeutic efficacy of said cells as a component in a composition to be used as a cardiac treatment modality.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 1, 2, 4, 5, 9-13, 20-22, 27 and 33 are rejected under 35 U.S.C. §103 as being unpatentable over Hare et al. ((2009) J. Am. Coll. Cardiol. 54(24): 2277-2286) as evidenced by Lin et al. ((2011) Stem Cells Devel. 20(10): 1747-1752) in view of Psaltis et al. ((2010) J. Cell. Physiol. 223: 530-540).
[All references cited in the Non-Final Office Action mailed 21 July 2020.]

Hare et al. as evidenced by Lin et al. addresses some of the limitations of claims 1, 11 and 20, and the limitations of claims 2, 4, 5, 9, 10, 12, 13, 21, 22 and 27.
Regarding claims 1, 4, 5, 9 and 10, Hare et al. shows a safety study of adult mesenchymal stem cells (MSCs) to treat myocardial infarction (pg. 2277, Conclusions 
Regarding claims 2 and 13, to be eligible for trial entry, patients must have had a first MI 1 to 10 days before the randomization. All patients were required to have a patent infarct-related artery on coronary angiography at the time of randomization (pg. 2278, column 2, para. 3 [due to acute myocardial infarction]).

Regarding claim 11, Hare et al. further shows the baseline left ventricular ejection fraction (%) in all patients studied, which was 50.4 (46.9-54.0) and 48.7 (44.4-53.1) in the hMSC group and placebo group, respectively. The LVEF (%) in patients with anterior MIs ranged from 42.0-54.5 (avg. 48.3) and 48.6-57.8 (avg. 53.2) in the hMSC group and placebo group, respectively (pg. 2281, column 2, para. 1 thru pg. 2282, column 1, lines 1-6 and Table 3).
Regarding claim 12, patient demographics include subjects who had obesity, hypertension or diabetes (pg. 2280, column 1, Table 1 [obesity]). 
Regarding claim 20, the safety and tolerability of Prochymal infusion were evaluated in three placebo-controlled dose escalation cohorts of 0.5, 1.6 and 5.0 x106 hMSCs/kg body weight (pg. 2278, column 2, para. 2). Four patients were classified as obese (pg. 2280, column 1, Table 1).
Regarding claim 21, the infused Prochymal formulation consists of 2.5x106 hMSCs/ml, 1.9% human serum albumin and 3.8% dimethyl sulfoxide in PlasmaLyte A (Baxter) (pg. 2278, column 2, para. 1).
Regarding claim 22, the hMSC preparation under evaluation was referred to as “Provacel”, which is the same investigational agent as Prochymal, a highly purified preparation of ex vivo cultured adults hMSCs (pg. 2278, column 2, para. 1).

Hare et al. does not specifically show that mesenchymal stem cells express the STRO-1 marker; i.e., are STRO-1+ [Claim 1].

Lin et al. teaches that the mesenchymal stem cells, shown by Hare et al.,  inherently express the cell surface marker STRO-1, by way of addressing the limitations of claim 1.
Regarding claim 1, Lin et al. teaches that Stro-1 is the best known mesenchymal stem cell marker (pg. 1747, Abstract). In one study, Stro-1 was found to localize to endothelial cells and perivascular cells of the blood vessel wall in human thymus (pg. 1747, column 2, para. 1).

Hare et al. does not show: 1) a population of mesenchymal lineage precursor cells enriched for STRO-1+ and STRO-3+ cells [Claim 1]); 2) the subject is characterized as having a left ventricular ejection fraction (LVEF) of less than or equal to about 35% [Claim 11]; 3) administering about 1.5x108 cells [Claim 20]; and 4) the MPCs are STRO-1bright cells [Claim 33].

Lin et al. provides motivation for administering either the mesenchymal stem cells with regard to the method for treating chronic heart failure, shown by Hare et al., or mesenchymal precursor cells, because Lin et al. shows that mesenchymal stem cells 
Regarding claim 1, Lin et al. teaches that Stro-1 is the best known mesenchymal stem cell marker (pg. 1747, Abstract). In one study, Stro-1 was found to localize to endothelial cells and perivascular cells of the blood vessel wall in human thymus (pg. 1747, column 2, para. 1).

 Psaltis et al. provides motivation for incorporating a population of mesenchymal lineage precursor cells enriched for STRO-1+ and STRO-3+ and/or STRO-1bright cells into a method for treating heart failure, as shown by Dill et al. and Hare et al., by way of addressing the limitations of claims 1 and 33.
Regarding claims 1 and 33, Psaltis et al. states that the cardiovascular therapeutic potential of mesenchymal stem cells (MSC) is largely mediated by paracrine effects (pg. 530, Abstract). Cellular therapy has emerged as a potential adjunct in the management of ischemic heart disease and congestive heart failure. Of the various cell types that have been investigated, multipotent mesenchymal stromal/stem cells (MSC) possess a number of desirable characteristics (pg. 530, column 1, para. 1 [nexus to Hare et al.] [heart failure in a(n) MI subject, administer MSCs]). Compared to PA-MSC (plastic adherence isolated MSC) STRO-1-MPC (stromal precursor antigen-1 mesenchymal precursor cells) displayed greater (1) clonogenicity, (2) proliferative capacity, (3) multilineage differentiation potential, and (4) mRNA expression of mesenchymal stem cell-related transcripts. Conditioned medium from STRO-1-MPC had greater paracrine activity than PA-MSC, with respect to cardiac cell proliferation bright MPC (pg. 530, Abstract). The present study compared the biological and cardiovascular reparative properties of STRO-1-isolated MPC to conventionally-prepared plastic-adherence-isolated MSC (pg. 531, column 1, para. 2). Flow cytometric analysis of subcultured PA-MSC and STRO-1-MPC demonstrated that both populations exhibited expression of typical MSC markers, including alkaline phosphatase (pg. 532, column 2, para. 4).
Regarding STRO-3+, prospective immunoselection aims to initiate mesenchymal culture at higher purity by speciﬁcally isolating the clonogenic mesenchymal precursors from BM in the absence of other plastic-adherent BM populations, including monocytes/macrophages. To achieve this, a variety of mAb to antigens, including as STRO-1, CD49a/CD29, CD106, CD146, low afﬁnity nerve growth factor-receptor (NGFR), tissue non-speciﬁc alkaline phosphatase (TNSAP, STRO-3), and heat shock protein-90 (HSP90b, STRO-4) have been used, either in combination or alone. High co-expression of STRO-1 (STRO-1Bright) with other surface markers, such as CD106, CD49a, CD146, or STRO-3, has been shown to greatly increase the cloning efﬁciency of BM MNC (mononuclear cells) (pg. 538, column 1, para. 2). MSC and STRO-1 immunoselected MPC are isolated from normal human BM mononuclear cells (MNC) isolated from normal bone marrow (BM) aspirates (pg. 531, column 1, para. 3).

+ cells and STRO-3+ and/or STRO-1bright cells [Claims 1 and 33], with a reasonable expectation of success, because Psaltis et al. shows that bone marrow mesenchymal precursor cell (BM MPC) isolation can be improved by immunoselection by enriching the recovery of MPCs (pg. 530, Abstract). Psaltis et al. teaches that paracrine responses, with respect to cardiac cell proliferation and migration, and endothelial cell migration, are enhanced in vitro by using supernatant from STRO-1bright cells. In addition, Psaltis et al. teaches that the cloning efficiency of MNC (bone marrow mononuclear cells) (from which STRO-1 immunoselected MPC are isolate) is increased when a combination of cell markers, such as STRO-1+, STRO-1bright and STRO-3+, are used to isolate said cells (pg. 538, column 1, para. 2). Therefore, it would be obvious, and one would be motivated, to use several different STRO cell (surface) markers to identify cells, such as MPCs, which exhibit (paracrine) biochemical characteristics, that specifically enhance cardiac cell proliferation and migration (MPEP 2143 (I)(A,G) and MPEP 2144 (I)). That is, it would be obvious to substitute the mesenchymal stem cells (MPCs), shown by Hare et al., with the mesenchymal precursor cells (MPCs), shown by Psaltis et al., with the reasonable expectation that MPCs, like MSCs, would predictably successfully treat chronic heart failure(MPEP 2143 (I)(A,B(3),G). 

	It would have been further obvious to have selected subjects characterized by a(n) LVEF of ≤35% [Claim 11], with a reasonable expectation of success, because Hare et al. shows that patients enrolled in the study exhibited a wide range of LVEF, including as low as 42.0% (MPEP 2143 (I)(A,G)). Therefore, it would be obvious to one of ordinary skill in the art to use routine optimization to extend the range of patients of interest to those with a specific LVEF of about ≤35%, barring a showing of criticality for the specific limitation (MPEP 2144.05 (II) and (MPEP 2144 (III)).
One of ordinary skill in the art would have been motivated to make that  modification, because low (%) LVEF, along with an elevated LVESV, appear to be indicators of subjects that have had (or that may have) a heart failure incident, as suggested by Hare et al. Therefore, it would appear that subjects with a(n) LVEF of about ≤35% (or elevated LVESV of greater than 110ml) are subjects with seriously compromised heart conditions, and one would be motivated to target these particular subjects with a treatment therapy that can prevent or treat heart failure and/or myocardial infarction.
It would have been further obvious to have administered about 1.5x108 cells [Claim 20], with a reasonable expectation of success, because Hare et al. 6 hMSCs/kg body weight (pg. 2278, column 2, para. 2), and Hare et al. shows that four of the patients in the described study were obese. Therefore, it is possible that one of these patients was heavy enough (i.e., ~220lbs) to require an infusion of 1.5x108 cells (MPEP 2144 (I)). Therefore, it would be obvious to use routine optimization to adjust the administration dosage of MSCs to 1.5x108 cells, barring a showing of criticality for the specific limitation (MPEP 2144.05 (II) and (MPEP 2144 (III)).
One of ordinary skill in the art would have been motivated to make that  modification, because Hare et al. shows that potential safety concerns with regard to the treatment of heart failure via administration of hMSCs by intravenous infusion have been alleviated by the described study. The intravenous infusion did not compromise, but appeared to improve lung function, as well, and ectopic tissue formation did not occur (pg. 2285, column 1, para. 4). That is, given the demonstrated safety and efficacy of hMSCs via intravenous infusion, one would be motivated to optimize the amount of the hMSC dosage to even higher dosage amounts in order to treat particularly heavy patients or patients with extremely adverse heart conditions related to heart failure.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1, 10, 11, 20 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13, 14 and 18 of copending Application No. 15/534,376.

The claimed subject matter of instant Application No. 15/534,371 is:  
	A method for treating or preventing chronic heart failure due to significant left ventricular systolic dysfunction in a subject in need thereof, the subject having an elevated left ventricular end systolic volume (LVESV) of greater than 100ml. The method comprises administering to the subject a population of mesenchymal lineage precursor (MPCs) enriched for STRO-1+ and STRO-3+ cells. The subject is characterized as having a left ventricular ejection fraction (LVEF) of less than 35%. The cells are administered to the subject by transendocardial injection, intracoronary infusion, intravenous infusion or transepicardial injection. The amount of cells administered is 1.5x108 cells. The MPCs are STRO-1bright cells.

The claimed subject matter of copending Application No. 15/534,376 is: 
A method for treating progressive heart failure in a human myocardial infarction subject, comprising administering a population of mesenchymal lineage precursor or stem cells (MSCs) and/or progeny thereof and/or soluble factors derived therefrom. The + or STRO-1bright cells and/or progeny thereof and/or soluble factors derived therefrom. The population of mesenchymal lineage precursor or stem cells is administered systemically, intravenously or intranasally. The amount of cells administered is 1.2x108 to 4x108 cells.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the method for treating progressive heart failure in a human myocardial infarction subject, in copending Application No. 15/534,376 exhibits minor species variations that anticipate the method for treating or preventing heart failure due to significant left ventricular systolic dysfunction in a subject in need thereof, described in instant Application No. 15/534,571. The minor species variations in copending Application No. 15/534,376 are that the subject has been stipulated as human, and one more cell surface marker, i.e., STRO-3+, has been added as an identifying characteristic of the mesenchymal lineage precursor cells in the population.
This is a provisional nonstatutory double patenting rejection because the patentably distinct claims have not been patented.

Response to Arguments
	Applicant’s arguments, pp. 7-14, filed 18 December 2020, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.

	Applicant remarks (pg. 8), with regard to the 1st 103 rejection, that Table II of the primary reference of Dill et al. shows the results of end systolic volume (ESV) at baseline for both groups of subjects. The baseline values for each group were 69.1 for the BMC group and 72.0 for the placebo group. Moreover, Table II shows that the ESV did not decrease over time with treatment. For example, for the BMC treated group, the ESV was 69.1 mL at baseline and 73.5 mL at 12 months.
	However, in response to Applicant, Table II was not cited in the Office Action. On the other hand, the table does show that when compared to placebo, patients to whom BMC (bone marrow-derived progenitor cells) were administered showed a statistically significant lower ESV, after 12 months of treatment. That is, the administration of BMC has a treatment effect. In addition, the claimed subject matter does not explicitly describe what “treating” means.
	Applicant remarks (pg. 8) that additionally, Table III of Dill et al. showed that subjects with more cardiac damage (i.e. those with EF < 48.9%) also showed no significant difference in the ESV following treatment with BMC (compare 86.4 mL at baseline and 88.5 mL at 12 months for the BMC treated group).
	However, in response to Applicant, Table III again shows that when compared to placebo, patients to whom BMC (bone marrow-derived progenitor cells) were 
	Applicant remarks (pg. 9) that there is nothing in Dill et al. that teaches the skilled person that MPCs expressing STRO-1+ and STRO-3+ can be used to treat elevated left ventricular systolic dysfunction characterized by an LVESV of greater than 100 mL, as presently claimed. The Examiner relies on Hare et al. as evidenced by Lin et al. to address the limitation of Dill et al. with regard to cell type. Hare et al. discloses a double blind, placebo-controlled dose ranging safety study of human mesenchymal stem cells (Osiris Therapeutics) administered to subjects with myocardial infarction (MI). However, Lin et al. does not rectify any deficiencies in Hare et al. because neither Hare et al. nor Lin et al. teach cells which are STRO-1+ and STRO-3+, as presently claimed. There is no teaching or suggestion in the combination of Hare et al. and Lin et al. of the MPCs bearing STRO-1 and STRO-3, as claimed.
However, in response to Applicant, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). That is, Hare et al. and Lin et al. address the inherent relationship between mesenchymal stem cells (MSCs) and the STRO-1 cell marker, and the reference of Psaltis et al. teaches that mesenchymal stem cells also inherently express STRO-3 as another cell marker, that can be used, in conjunction with STRO-1, to identify MSCs that have high clonogenic capability. In addition, Applicant has not described the significance of administering mesenchymal lineage precursor cells (MPCs) which are STRO-1 and STRO-3 vs MPCs which are STRO-1 only. Applicant’s working examples do not show that the MPCs administered in the described study were STRO-1 and/or STRO-3; i.e., the cell marker characterization of said MPCs was not indicated at all (originally-filed specification, e.g., pg. 34, Example 1).
Applicant remarks (pg. 12), with regard to the 2nd 103 rejection, that we have previously argued that the MSCs described in the primary reference of Hare et al. are not the same as the MPCs described in the subject application. Hare et al. does not
teach or suggest that the cells have the most beneficial effects in the greatest amount of myocardial damage (i.e. greatest LVESV). Furthermore, Hare et al. does not teach the STRO-1+ and STRO-3+ cells, as presently claimed.
However, in response to Applicant, it appears as though Applicant’s comment is an opinion of Applicant (MPEP 716.01 (c)(III)). Applicant does not provide evidence showing that the MSCs described in Hare et al. are not the same as the MPCs described in the Applicant’s claimed subject matter. Neither Hare et al. nor Applicant 
	Applicant remarks (pg. 13) that the combination of these references would not motivate the skilled person to target patients with an LVESV of greater than 100 mL. The skilled person could consider other markers, for example ejection fraction (EF) or end diastolic left ventricular volume (LVEDF), and there is nothing in the combination of the references that specifically directs the skilled person to LVESV as the root cause

skilled person that the cells per se effectively reduce LVESV in patients with heart failure.
	However, in response to Applicant, it appears to be Applicant’s opinion with regard to a skilled person not considering LVESV as the root cause of heart failure (MPEP 2145 (I)). It is clear from the prior art that heart failure is characterized by several different heart function parameters, including LVESV. For example, Gupta et al. ((2011) Int. J. Cardiovasc. Imaging 27: 1015-1023 (provided here)) teaches that left ventricular (LV) systolic function and LV volumes are the fundamental parameters for diagnosis, disease stratification, prognosis estimation, and therapeutic management of ischemic and non-ischemic cardiopathy. Global LV function is considered the strongest determinant of heart failure and death due to myocardial infarction (pg. 1015, column 2, para. 2). In addition, the claimed subject matter does not recite that the administered cells reduce LVESV in patients with heart failure or to what degree the reduction occurs.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651